Citation Nr: 0533892	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  97-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.

3.  Entitlement to service connection for a bilateral wrist 
disorder.  

4.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1975 until July 
1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  The case was remanded in October 2003 and has 
now been returned for further appellate consideration.  

The November 2003 VA respiratory examination indicates that 
the veteran's current respiratory symptoms are related to 
bronchitis and possibly recurring sinusitis.  It is not clear 
whether the veteran seeks service connection for respiratory 
disability secondary to his service-connected sinusitis.  So, 
this matter is referred to the RO for clarification.  

FINDINGS OF FACT

1.  The veteran was seen for acute left shoulder symptoms 
during service but there is no objective clinical evidence of 
current left shoulder pathology.  

2.  The veteran was exposed to asbestos during service and 
had acute and transitory upper respiratory infections during 
service but asbestosis as a result of asbestos exposure is 
not shown.  

3.  During service the veteran had acute and transitory 
injuries to the fingers and hand but not the wrists and, 
although there was an inservice notation of chronic wrist 
pain, a current bilateral wrist disorder is not clinically 
shown.  

4.  The veteran was seen for acute hip symptoms during 
service but there is no objective clinical evidence of 
current bilateral hip pathology.  




CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Asbestosis as a result of asbestos exposure was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A bilateral wrist disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A bilateral hip disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in February 
1996 prior to the November 2000 enactment of the VCAA and, 
thus, it was impossible to provide notice of the VCAA prior 
to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here. 

The veteran was notified of the VCAA in a November 2001 
letter.  Prior to that his service medical records (SMRs) 
were received.  

The veteran's VA treatment records are on file and he 
underwent VA nexus examinations in February 1997 and more 
recently following the October 2003 remand by the Board.  
38 U.S.C.A. § 5103A(d).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Background

The November 1974 service enlistment examination revealed a 
scar on the veteran's left wrist and left thumb.  A September 
1978 re-enlistment examination noted that the left wrist scar 
was from a knife wound.  

In February 1977 the veteran injured his left thumb.  After 
he later injured his right 3rd finger the impression was that 
he might have early arthritis but X-rays revealed no 
degenerative changes and were essentially normal.  

In July 1977 the veteran bruised the ribs on his left side 
and complained of pain upon inhalation and lifting.  No X-ray 
was taken but the assessment was a rib fracture.  

In February 1981 the veteran had an upper respiratory 
infection (URI).  In May 1981 he had chest pain of unknown 
etiology.  

In December 1981 the veteran injured his right 1st finger and 
the diagnosis was a soft tissue injury.  

In February 1982 it was reported that the veteran had had 
occasional left shoulder pain since having done pushups 3 
years earlier.  After an examination the assessment was 
questionable recurrent subluxations of the left shoulder.  In 
June 1982 he complained of occasional left shoulder pain.  On 
examination he had decreased left shoulder strength 
generally.  In November 1982 he had tenderness of the biceps 
tendon and the assessments included left bicipital 
tendinitis.  

In March 1983 the veteran had an URI.  In September 1983 he 
had bronchitis due to a URI.  A September 1983 chest X-ray 
was normal.  

Paranasal sinus X-rays in October 1983 showed an air-fluid 
level in the right maxillary sinus; clouding of both 
maxillary sinuses, the frontal sinuses, the ethmoid air cell; 
and reduction of the nasal airway, bilaterally.  

In April 1984 the veteran had a left shoulder sprain.  A left 
shoulder X-ray revealed no fracture or dislocation.  

In March 1986 the veteran had a soft tissue injury of the 
left hand with resultant mild edema of the left 4th and 5th 
fingers.  An X-ray in March 1986, taken because of pain and 
point tenderness in his left hand in the area of the 4th and 
5th metacarpals after hitting a car, was negative.  

A summary of the veteran's hospitalization in April and May 
1986 reflects diagnoses which included immature and 
histrionic personality traits as well as psychological 
factors affecting physical condition.  

A summary of the veteran's May 1986 hospitalization reflects 
that a psychology evaluation revealed that he had an hysteric 
personality which was responsible for much of his complaints 
of back pain. 

An X-ray in April 1989, after the veteran injured his left 
index finger while playing, disclosed no evidence of fracture 
or dislocation.  

In May 1990 the veteran complained of right groin pain which 
decreased with hip extension but increased on hip flexion.  
His long history of low back disability seemed unrelated.  He 
complained of occasional left hip pain after running.  The 
assessment was that he might have some form of osteoarthritis 
of the hips but X-rays and a bone scan of the hips were 
normal.  

X-rays of the veteran's pelvis in July 1990 revealed no 
significant abnormality.  

An August 1990 limited bone scan revealed the veteran's 
pelvis and hips were normal.  

The veteran complained of bilateral hip pain in October 1990.  
His lumbosacral disability was noted and after an examination 
the diagnosis was that there was no evidence of true 
arthritic involvement of the hips but the normal X-rays did 
not rule out degenerative joint disease (DJD) of the hips.  
Soft tissue rheumatism secondary to low back pain and altered 
gait was suspected but it was also possible that he had hip 
capsule limitation which caused his groin pain.  It was 
doubted that he had referred pain from facet joint 
radiculopathy.  

In April 1994 it was noted that while the veteran had removed 
ceiling tiles a light dropped, bringing down asbestos 
particles and dust, and that 20 minutes after this he had a 
cough.  After verification that the particles were asbestos 
he was placed on the Asbestos Medical Surveillance Program 
(AMSP).  An April 1994 pulmonary function test was within 
normal limits.  It was noted that he smoked cigarettes, 
having begun smoking at the age of 10.  A chest X-ray in 
April 1994 as part of the AMSP disclosed no active disease.  

An October 1994 medical history questionnaire reflects that 
the veteran had had a problem with a painful left shoulder 
that had been documented since 1982 but which was not 
considered disqualifying.  

On examination for extension in October 1994 the examiner 
commented that the veteran had chronic left shoulder pain 
which was not considered disqualifying.  In an adjunct 
medical history questionnaire the veteran reported having or 
having had arthritis of the wrists and shoulders.  

On examination for service retirement in March 1995 the 
examiner reported that the veteran had chronic shoulder and 
wrist pain which was not considered disqualifying.  In an 
adjunct medical history questionnaire the veteran reported 
having had pain in his wrists for 1 1/2 months and right hip 
pain for 4 years as well as having been diagnosed as having 
bursitis of each shoulder.  

On VA general medical examination in February 1997 the 
veteran reported taking Motrin for back and ankle pain.  On 
examination his lungs were clear to auscultation.  He had 
smoked cigarettes since the age of 9 but now smoked only 7 
cigarettes daily.  The diagnosis was that the general 
physical examination was not remarkable.  

On VA orthopedic examination in February 1997 the veteran 
reported that he had begun having problems with his left 
shoulder in the 1980s.  It now popped, ached, and cracked.  
He reported that he was losing range of motion in the 
shoulder and that it seemed to slip a little bit, but not 
completely, out of joint.  In about 1993 or 1994 he had begun 
having aching in his hands and wrist, greater on the right 
side than the left.  He had pain in his gluteal region which 
radiated a little into the anterior aspect of the hip joints 
which he felt was related to his low back because it had 
begun around the time he had developed low back disability.  

On examination the veteran walked with a slight left-side 
limp.  He could walk on his heels and on his toes and could 
squat.  He had no swelling, effusion, crepitus, deformities, 
contractures, tenderness or palpable abnormalities of the 
upper extremities.  Range of motion of the shoulders and 
wrists was normal.  His hip joints were normal with normal 
range of motion and no tenderness, crepitus or palpable 
abnormalities.  His biceps, triceps, and brachioradialis 
reflexes were physiological and equal, bilaterally.  There 
was no atrophy, muscle weakness, paresis or neurosensory 
deficit of the upper or lower extremities.  There was no 
Tinel's or Phalen signs of either wrist.  It was noted that 
a number of X-rays had been taken. A chest X-ray was normal.  

The diagnoses were arthralgia of multiple joints without 
significant objectivity, no evidence of carpal tunnel 
syndrome (CTS) on clinical evaluation, no evidence of 
arthritis of the wrists on clinical evaluation, no evidence 
of intrinsic hip abnormalities on clinical evaluation, and 
no evidence of intrinsic shoulder abnormalities on clinical 
evaluation.  

On VA respiratory examination in November 2003 the veteran 
reported having been exposed to asbestos during service for 
about 20 minutes.  X-rays and evaluations during service had 
been negative but he was advised to have assessments every 
two years.  His last chest X-ray 2 years ago was negative.  
He had a productive cough which had persisted for the last 4 
months.  He had ill-defined pain in both sides of his chest 
when he first arose and took a deep breath in the morning.  
He had no history of pneumonia or asthma but still smoked 
cigarettes.  His symptoms over the last 4 or 5 years were 
sneezing, copious nasal drainage, and a persistent cough.  
About 3 times a year he took antibiotics due to URIs related 
to his sinuses.  He had occasional exertional shortness of 
breath.  

On examination the veteran's lungs were clear and without 
rales or wheezes.  Tendon reflexes of his extremities were 
normal.  The diagnoses were chronic bronchitis, probably 
related to his cigarette smoking excess; allergic rhinitis; a 
history suggestive of intermittent sinusitis but not 
currently active; and with negative chest X-ray and 
spirometry there was no basis for a diagnosis of asbestosis 
or other chronic lung disease.  It was noted that his 
exposure to asbestos by documentation was just that of the 
episode in 1994 but this asbestos exposure was not felt to be 
related to his current symptoms which were related to 
bronchitis, probably from cigarette smoking and possibly to 
allergic rhinitis and recurring sinusitis.  

A June 2005 addendum to the VA respiratory examination in 
November 2003 reflects that the veteran's claim file was 
reviewed.  There was no change in the diagnosis and there was 
no evidence of asbestosis.  The veteran's upper airway 
symptoms and bronchitis were related to his cigarette use.  

Analysis

Left Shoulder Disorder

The veteran was seen in 1982 during service for questionable 
recurrent subluxations of the left shoulder, tendinitis and 
decreased strength.  He was seen in 1984 for a shoulder 
sprain.  But after 1984 there are no actual clinical findings 
of left shoulder pathology nor did he receive further 
treatment.  Moreover, X-rays have never revealed any 
abnormality of the left shoulder and there is no clinical 
evidence of a diagnosis of bursitis or arthritis of the left 
shoulder.  

The veteran has reported having been told that he had 
bursitis.  When the underlying medical nature of evidence has 
been significantly diluted, as in the connection between a 
lay account of past medical information, and filtered through 
layman's sensibilities, such evidence is too attenuated and 
inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) and Warren 
v. Brown, 6 Vet. App. 4 (1993)).  

At one time during service the veteran reported having 
arthritis.  While laypersons are competent to attest to 
subjective symptoms (pain, etc.) and manifestly objective 
symptoms, they do not have the necessary medical training 
and/or expertise to actually make a diagnosis or, equally 
importantly, to provide a competent medical opinion 
etiologically linking a diagnosed disorder to service in the 
military that ended many years ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494, 95 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994);

The 1997 VA examination found that the veteran had arthralgia 
of multiple joints.  "Arthralgia is defined as pain in a 
joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  "Arthralgia is pain in a joint.  Mykles v. Brown, 7 
Vet. App. 372, 373 (1995).  

However, "[p]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other 
grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Also, the notation during service of the veteran's having had 
chronic left shoulder pain on examination in 1995 is no more 
than a recitation of a history which was undoubtedly reported 
by the veteran and, so, amounts to no more the veteran simply 
having reported the history himself.  This is particularly so 
because the history was not enhanced by any further 
information recorded by the examiner and because there was no 
clinical evidence during service from 1984 to 1994 of left 
shoulder symptoms.  

The 1997 VA examination specifically found that there was no 
intrinsic abnormality on clinical evaluation.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, because there is no competent clinical evidence of 
current left shoulder pathology service connection for a left 
shoulder disorder is not warranted.  

Asbestos

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 
(October 3, 1997).  VA must adjudicate the veteran's claim 
for service connection for lung disorder, as a residual of 
exposure to asbestos, under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

The Court has held that the M21-1 does not create a 
presumption of in-service exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999); Also see Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to the 
disability at issue was caused by events in service or an 
injury or disease incurred therein.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In VAOPGCPREC 4-2000 (April 13, 2000), VA's General Counsel 
held, in relevant part, as follows:  M21-1, Part VI, par. 
7.21(a), (b), & (c) are not substantive in nature, but 
nonetheless need to be discussed by the Board in all 
decisions; the first three sentences of M21-1, Part VI, par. 
7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

Here, there is no evidence of pre-service or post-service 
asbestos exposure.  But even assuming that the veteran was 
exposed to asbestos during service, the evidence still does 
not show he ever had any pathological changes of his lung 
tissue consistent with asbestos exposure.  In other words, 
the M21-1 provides that a clinical diagnosis of asbestosis 
requires, not only a history of exposure but also 
radiographic evidence of parenchymal lung disease.  
And, here, there has never been a diagnosis suggesting the 
veteran had asbestosis.  

Also, there is evidence that the veteran has smoked 
cigarettes which is responsible for his current bronchial and 
upper airway symptoms.  

So, service connection for asbestosis is not warranted.  

Bilateral Wrist Disorder

The veteran had several injuries to his fingers and to his 
left hand during service but an injury of the wrists is not 
shown.  There was a notation at the service retirement 
examination of the veteran's having chronic wrist pain.  

At one time during service the veteran reported having 
arthritis of the wrists.  However, this is not competent 
medical evidence.  See Espiritu, Id. 

Also, the 1997 VA examination diagnosis of arthralgia of 
multiple joints is not sufficient to establish a diagnosed or 
identifiable pathology for which service connection may be 
granted.  See Lichtenfels, Id., and Sanchez-Benitez, Id.  

Also, the notation during service of the veteran's having had 
chronic wrist pain on an examination in 1995 is no more than 
a recitation of a history which was undoubtedly reported by 
the veteran.  So, this amounts to no more than the veteran 
simply having reported the history himself, particularly 
since the history was not enhanced by any further information 
recorded by the examiner and because there was no clinical 
evidence during service of pathology of the veteran's wrists.  
See Robinette, Id.  

The 1997 VA examination specifically found that there was no 
arthritis of the wrists on clinical evaluation.  Generally 
see Espiritu, Id. 

Here, since there is no competent clinical evidence of 
current pathology of the veteran's wrists service connection 
for a disorder of the wrists is not warranted.  



Bilateral Hip Disorder

The veteran complained of hip pain during service in 1990 but 
repeated X-rays and bone scans were negative.  In October 
1990 it was noted that X-rays did not rule out the presence 
of arthritis and other diagnostic possibilities were 
mentioned, e.g., soft tissue rheumatism and hip capsule 
limitation.  However, none of these have ever been clinically 
demonstrated to exist.  

There was a notation at the service retirement examination of 
the veteran's having hip pain for several years.  This was 
simply a recitation of a history related by the veteran.  See 
Robinette, Id.  

The 1997 VA examination diagnosis of arthralgia of multiple 
joints is not sufficient to establish a diagnosed or 
identifiable pathology for which service connection may be 
granted.  See Lichtenfels, Id., and Sanchez-Benitez, Id.  

Also, the notation during service of the veteran's having had 
chronic hip pain on an examination in 1995 is no more than a 
recitation of a history which was undoubtedly reported by the 
veteran.  This is, in essence, no more than the veteran 
simply having reported the history himself, particularly 
since the history was not enhanced by any further information 
recorded by the examiner and because there was no clinical 
evidence during service of pathology of the veteran's wrists.  

The 1997 VA examination specifically found that there was no 
intrinsic abnormality of the veteran's hips on clinical 
evaluation.  See Espiritu, Id. 

Here, because there is no competent clinical evidence of 
current pathology of the veteran's hips service connection 
for a disorder of the hips is not warranted.  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  


ORDER

The claim for a left shoulder disorder is denied.  

The claim for asbestosis as a result of asbestos exposure 
denied.  

The claim for a bilateral wrist disorder is denied.  

The claim for a bilateral hip disorder is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


